Case 6:19-bk-00511-KSJ   Doc 756   Filed 10/21/20   Page 1 of 62
                                 Case 6:19-bk-00511-KSJ                          Doc 756             Filed 10/21/20                Page 2 of 62

           MONTHLY OPERATING REPORT­                                                                                                            ATTACHMENT NO. I
           POST CONFIRMATION

                                                          QUESTIONNAIRE
                                                                                                                                       YES•        NO
1.     Have any assets been sold or transferred outside the normal course of business, or outside
       the Plan of Reorganization durine this rcnorting ocriod?                                                                                    X
2.     Arc any post-confirmation sales or payroll taxes past due?
                                                                                                                                                   X
3.     Arc any amounts owed to post-confirmation creditors/vendors over 90 days delinquent?
                                                                                                                                                   X
4.     Is the Debtor current on all post-confirmation plan payments? The first claim payments

       were made on June 23, 2020. (Sec Claims nd lab Jun 2020)                                                                             X


                                                                    -
               •Ir the answer to any or the above questions ,s "YES," provide a detailed explanation or each 11cm on a separate sheet.




                                                  INSURANCE INFORMATION
                                                                                                                                        YES       NO•
I.     Arc real and personal property, vehicle/auto, general liability, fire, thcfl, worker's
       compensation, and other necessary insurance coverages in None necessary as the
       cornnanv is no loneer oneratine and assets have been liauidaled and/or abandoned.                                                NIA
2.     Are all premium payments current?
                                                                                                                             NIA
               •Ir the answer lo any or the above questions is "NO," provide a detailed cxplanat,011 or each item on a separate sheet.




                                                                   CONFIRMATION OF INSURANCE
                                                                                                                                        Payment Amonnl   Delinquency
                       TYPE or POLICY            and            CARRIER                                Period or Coverage                and Frequency    Amount




                        DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:


          The Trustee continues to (I) close the operations in Brazil and (2) pursue recovery of fraudulent transfers and
           prepare for several 2004 exams for the following: Bill Davies, Jacques McNett, Michael McNett and Michael
         O'Rourke, (3) the insurance claim with CNA is still in process, (4) Paul Battista and his law firm have completed
          their research and submitted a demand letter to the law firm of Cobb Cole requesting a $5 million settlement.
        Mediation is set for November 19, 2020 to attempt to settle with Cobb Cole and avoid litigation. They also continue
            their work to determine whether there arc grounds on which to seek recovery against other parties that did
          business with the debtor, (5) The Trustee with his team and Scott Shuker made an initial series of payments to
          approved claimants in June, 2020 in excess of$3.5 million, (6) finalized settlements with Stephen Huntley and
                                                         Michael O'Rourkc.

     Estimated Date of filing the Application for final Decree:                                     Still to be determined.



            I declare under penalty of perjury lhal this statement and the accompanying
       documents and reports arc true and correct 10 lhe best or my knowledge and
                                                                                        �
       belier.

         This 16th day of October, 2020.                                             -                                        _,,::::;;:>
                                                                                                    Trustee's Signature
Case 6:19-bk-00511-KSJ   Doc 756   Filed 10/21/20   Page 3 of 62
Case 6:19-bk-00511-KSJ   Doc 756   Filed 10/21/20   Page 4 of 62
Case 6:19-bk-00511-KSJ   Doc 756   Filed 10/21/20   Page 5 of 62
Case 6:19-bk-00511-KSJ   Doc 756   Filed 10/21/20   Page 6 of 62
Case 6:19-bk-00511-KSJ   Doc 756   Filed 10/21/20   Page 7 of 62
Case 6:19-bk-00511-KSJ   Doc 756   Filed 10/21/20   Page 8 of 62
Case 6:19-bk-00511-KSJ   Doc 756   Filed 10/21/20   Page 9 of 62
Case 6:19-bk-00511-KSJ   Doc 756   Filed 10/21/20   Page 10 of 62
Case 6:19-bk-00511-KSJ   Doc 756   Filed 10/21/20   Page 11 of 62
              Case 6:19-bk-00511-KSJ   Doc 756    Filed 10/21/20    Page 12 of 62


                                                                                        
                                                                                     4IVMSH'SZIVIH
                                                                   %YKYWX  %YKYWX
                                                                                          4EKISJ 


%PI\(1SKPME                              'EWI2YQFIV                            /7.
6IQMRKXSR6H7YMXI,                  'EWI2EQI                        -47;360(;-()00'
7GLEYQFYVK-0                         8VYWXII2YQFIV                             
                                            8VYWXII2EQI                             %PI\(1SKPME

                                                                                         5YIWXMSRW
                                                                                       
                                                                       FEROMRKWIVZMGIW$WXVIXXSGSQ
                                                                                  [[[WXVIXXSGSQ




'32730-(%8)(&%0%2')7911%6=

                                                          )RHMRK&EPERGI          )RHMRK&EPERGI
 %GGSYRX                                    2YQFIV
                                                             4VMSV4IVMSH             8LMW4IVMSH
'LIGOMRK%GGSYRX
 86978))',)'/-2+                                                   

 8SXEP                                                                  
                Case 6:19-bk-00511-KSJ            Doc 756       Filed 10/21/20           Page 13 of 62


                                                                                                             
                                                                                                          4IVMSH'SZIVIH
                                                                                        %YKYWX  %YKYWX
                                                                                                               4EKISJ 


%PI\(1SKPME                                              'EWI2YQFIV                                 /7.
6IQMRKXSR6H7YMXI,                                  'EWI2EQI                             -47;360(;-()00'
7GLEYQFYVK-0                                         8VYWXII2YQFIV                                  
                                                            8VYWXII2EQI                                  %PI\(1SKPME

                                                                                                              5YIWXMSRW
                                                                                                            
                                                                                            FEROMRKWIVZMGIW$WXVIXXSGSQ
                                                                                                       [[[WXVIXXSGSQ




86978))',)'/-2+                                                                          %GGSYRX2YQFIV              

)RGPSWYVIW                                                  &IKMRRMRK&EPERGI                              
%ZK'SPPIGXIH&EPERGI                               8SXEP%HHMXMSRW                              
                                                                 8SXEP7YFXVEGXMSRW                         
                                                              )RHMRK&EPERGI                                 


                                                                                  -RHMGEXIWE7OMTMR'LIGO2YQFIV W
'LIGOW                                                                                )-RHMGEXIWER)PIGXVSRMG'LIGO

 'LIGO        (EXI     %QSYRX         'LIGO       (EXI        %QSYRX        'LIGO         (EXI       %QSYRX
                                                                      
                                                                        
                                                                   
                 

(IFMXW

(EXI    (IWGVMTXMSR                                                                                         7YFXVEGXMSRW
   ;-6)86%27*)6398 *)07&)6+%(:3+%(37 115*14)2                                              
   ;-6)86%27*)6398 %0)<(13+0-% 115*14)2                                                  
   ;-6)86%27*)6398 +)23:)7).3&03:) 115*14)2                                                
   ;-6)86%27*)6398 13+0-%%(:-7367 115*14)2                                                 
   ;-6)86%27*)6398 7,9/)6%2((366-7 115*14)2                                             
   &%2/ 8)',*))                                                                                             

'VIHMXW

(EXI    (IWGVMTXMSR                                                                                            %HHMXMSRW
   ()437-8                                                                                           

(EMP]&EPERGIW

(EXI                         %QSYRX (EXI                               %QSYRX (EXI                               %QSYRX
                                                                       
                                                                       
                                                                       
                                                                       
           Case 6:19-bk-00511-KSJ     Doc 756      Filed 10/21/20    Page 14 of 62


                                                                                         
                                                                      %GGSYRX2YQFIV             
                                                                                      4IVMSH'SZIVIH
                                                                    %YKYWX  %YKYWX
                                                                                           4EKISJ 




                                                               




                                                                 




                                                         




                                                           
           Case 6:19-bk-00511-KSJ     Doc 756      Filed 10/21/20    Page 15 of 62


                                                                                         
                                                                      %GGSYRX2YQFIV             
                                                                                      4IVMSH'SZIVIH
                                                                    %YKYWX  %YKYWX
                                                                                           4EKISJ 




                                                       




                                                           




                                                         




                                                                 
           Case 6:19-bk-00511-KSJ   Doc 756     Filed 10/21/20    Page 16 of 62


                                                                                      
                                                                   %GGSYRX2YQFIV             
                                                                                   4IVMSH'SZIVIH
                                                                 %YKYWX  %YKYWX
                                                                                        4EKISJ 




                                                            




                                                              
                                               Case 6:19-bk-00511-KSJ              Doc 756        Filed 10/21/20        Page 17 of 62


                                                                           Ledger Report                                                                              Page: 1

Case Number:           6:19-00511-KSJ                                                                Trustee:           Alex D Moglia - Chapter 11 (330222)
Case Name:             IPS Worldwide, LLC                                                            Bank Name:         Mechanics Bank
                                                                                                     Account:                  3866 - Checking Account
Taxpayer ID #:         XX-XXXXXXX                                                                    Blanket Bond:      $0.00 (per case limit)
Period:                07/01/20 - 07/31/20                                                           Separate Bond:     N/A
 Trans.    {Ref #} /                                                                                         Ledger        Receipts        Disbursements        Checking
  Date     Check #             Paid To / Received From                Description of Transaction              Code            $                  $           Account Balance
07/01/20      {61}        Bank of America                    Final balance in BOA acct endg 2021             4099-000          3,787.99                           3,183,784.04
07/02/20      160         E-Hounds, Inc.                     IPS Computer Imaging and archived email         7003-300                              995.00         3,182,789.04
                                                             access services 6/1/20 - 6/30/20
07/08/20      161         FedEx                              FedEx bill Invce #7-054-05435 Acct              7003-300                              105.31         3,182,683.73
                                                             #1566-3211-2
07/13/20      162         Suez Water Technologies            1st Dividend paid 5.58% on $1,359,742.59;       2500-001                            75,848.52        3,106,835.21
                                                             Claim# 25; Filed: $1,359,742.59; Reference:
07/13/20                  Wells Fargo                        Amendment fee on Felsberg wire done on          8080-000                                40.00        3,106,795.21
                                                             6/29/20
07/14/20      163         FedEx                              FedEx bill Invce #7-059-47820 Acct              7003-300                                23.68        3,106,771.53
                                                             #1566-3211-2
07/17/20                  Felsberg Advogados                 Payment of local and registered agents - wind   6007-016                             2,749.05        3,104,022.48
                                                             up of Resolution
07/27/20      164         U.S. Trustee                       Q2, 2020 Ofc of the U.S. Trustee DOJ - Chap     7002-000                            42,391.72        3,061,630.76
                                                             11 Quarterly Fees
07/27/20      165         FedEx                              FedEx bill Invce #7-072-24405 Acct              7003-300                                14.08        3,061,616.68
                                                             #1566-3211-2
07/31/20                  Bank and Technology Services Fee   Bank and Technology Services Fee                8080-000                              550.00         3,061,066.68




                                                                                                       Subtotals :             $3,787.99       $122,717.36
  {} Asset reference(s)
                                               Case 6:19-bk-00511-KSJ                 Doc 756       Filed 10/21/20       Page 18 of 62


                                                                             Ledger Report                                                                              Page: 2

Case Number:          6:19-00511-KSJ                                                                  Trustee:           Alex D Moglia - Chapter 11 (330222)
Case Name:            IPS Worldwide, LLC                                                              Bank Name:         Mechanics Bank
                                                                                                      Account:                  3866 - Checking Account
Taxpayer ID #:        XX-XXXXXXX                                                                      Blanket Bond:      $0.00 (per case limit)
Period:               07/01/20 - 07/31/20                                                             Separate Bond:     N/A
Trans.    {Ref #} /                                                                                           Ledger        Receipts        Disbursements         Checking
 Date     Check #             Paid To / Received From                   Description of Transaction             Code            $                  $            Account Balance

                                                                                  ACCOUNT TOTALS                             7,414,835.63        122,717.36        $3,061,066.68

                 TOTAL - ACCOUNT                 3866
                           Balance Forward        3,179,996.05
                         0          Deposits              0.00              6          Checks            119,378.31
                         0 Interest Postings              0.00              3 Adjustments Out              3,339.05
                                                                            0    Transfers Out                 0.00
                                    Subtotal     $3,179,996.05
                                                                                           Total        $122,717.36
                         1   Adjustments In             3,787.99
                         0      Transfers In                0.00
                                       Total     $3,183,784.04


                                                            Receipts              Disbursements             Account            Reserve       Account Bal.
                 TOTAL - ALL ACCOUNTS                     over Case Life          over Case Life            Balances           Balances     Less Reserves
                 Checking #          3866                          7,414,835.63        4,353,768.95       3,061,066.68      71,004,005.00     -67,942,938.32

                                                               $7,414,835.63          $4,353,768.95      $3,061,066.68       $568,032.04      $2,493,034.64



                 TOTAL - CASE
                           Balance Forward       3,179,996.05
                         0          Deposits             0.00               6          Checks            119,378.31
                         0 Interest Postings             0.00               3 Adjustments  Out             3,339.05
                                                                            0    Transfers Out                 0.00
                                    Subtotal    $3,179,996.05
                                                                                            Total       $122,717.36
                         1   Adjustments In             3,787.99
                         0      Transfers In                0.00
                                       Total    $3,183,784.04                 Net Total Balance        $3,061,066.68




 {} Asset reference(s)
                                                  Case 6:19-bk-00511-KSJ            Doc 756        Filed 10/21/20        Page 19 of 62


                                                                            Ledger Report                                                                              Page: 1

Case Number:           6:19-00511-KSJ                                                                  Trustee:          Alex D Moglia - Chapter 11 (330222)
Case Name:             IPS Worldwide, LLC                                                              Bank Name:        Mechanics Bank
                                                                                                       Account:                 3866 - Checking Account
Taxpayer ID #:         XX-XXXXXXX                                                                      Blanket Bond:     $0.00 (per case limit)
Period:                08/01/20 - 08/31/20                                                             Separate Bond:    N/A
 Trans.    {Ref #} /                                                                                          Ledger        Receipts        Disbursements        Checking
  Date     Check #             Paid To / Received From                Description of Transaction               Code            $                  $           Account Balance
08/03/20      166         E-Hounds, Inc.                     IPS Computer Imaging and archived email          7003-300                              995.00         3,060,071.68
                                                             access services 7/1/20 - 7/31/20
08/10/20      167         FedEx                              FedEx bill Invce #7-085-66296 Acct               7003-300                                17.95        3,060,053.73
                                                             #1566-3211-2
08/11/20      {62}        Bank of America                    BOA CD 0403 matured 7/29/20 liquidated           4099-000         14,933.38                           3,074,987.11
08/26/20      168         FedEx                              FedEx bill Invce #7-098-01412 Acct               7003-300                                 6.99        3,074,980.12
                                                             #1566-3211-2
08/26/20      169         AHC Safe and Lock                  8/25/20 open lock on lateral file at IPS, Ormond 7010-000                              148.58         3,074,831.54
                                                             Beach, FL ofc
08/27/20                  Felsberg Advogados                 Doc #736 Professional Fees - Lucas Von                                               22,266.31        3,052,565.23
                                                             Ruggieri Brazil legal counsel Jun. - Jul. 2020
                                                                Doc #736 payment of             22,195.00     6007-001                                             3,052,565.23
                                                                fees (June-July, 2020)
                                                                Doc #736 payment of                  71.31    6007-002                                             3,052,565.23
                                                                expenses (June-July,
                                                                2020)
08/27/20                  Shuker & Dorris, P.A.              Doc #736 Professional Fees & Exps. - Scott                                          130,416.62        2,922,148.61
                                                             Shuker legal counsel Jun-Jul, 2020
                                                                Doc #736 Professional          130,335.56     6007-001                                             2,922,148.61
                                                                fees (June-July, 2020)
                                                                Doc #736 Professional                81.06    6007-002                                             2,922,148.61
                                                                expenses (June-July,
                                                                2020)
08/27/20                  Genovese Joblove &Battista, P.A.   Doc #736 - Professional Fees & Exps. - Paul                                          76,066.95        2,846,081.66
                                                             Battista legal counsel June-July, 2020
                                                                Doc #736 - Professional         75,477.50     6007-001                                             2,846,081.66
                                                                fees (June-July, 2020)
                                                                Doc #736 - expenses                 589.45    6007-002                                             2,846,081.66
                                                                (June-July, 2020)

                                                                                                         Subtotals :           $14,933.38       $229,918.40
  {} Asset reference(s)
                                                   Case 6:19-bk-00511-KSJ            Doc 756     Filed 10/21/20           Page 20 of 62


                                                                            Ledger Report                                                                               Page: 2

Case Number:           6:19-00511-KSJ                                                                Trustee:             Alex D Moglia - Chapter 11 (330222)
Case Name:             IPS Worldwide, LLC                                                            Bank Name:           Mechanics Bank
                                                                                                     Account:                    3866 - Checking Account
Taxpayer ID #:         XX-XXXXXXX                                                                    Blanket Bond:        $0.00 (per case limit)
Period:                08/01/20 - 08/31/20                                                           Separate Bond:       N/A
 Trans.    {Ref #} /                                                                                            Ledger       Receipts        Disbursements        Checking
  Date     Check #             Paid To / Received From                Description of Transaction                 Code           $                  $           Account Balance
08/27/20                  Alex D. Moglia                      Doc #736 Trustee Professional Fees & Exps                                            22,590.50        2,823,491.16
                                                              5/24/20 - 7/25/20
                                                                 Doc #736 Trustee              22,590.00       6002-001                                             2,823,491.16
                                                                 Professional Fees
                                                                 5/24/20 - 7/25/20
                                                                 Doc #736 Trustee                    0.50      6002-002                                             2,823,491.16
                                                                 Professional Expenses
                                                                 5/24/20 - 7/25/20
08/27/20                  Moglia Advisors                     Doc #736 Trustee Professional Fees & Exps                                            90,035.00        2,733,456.16
                                                              5/24/20 - 7/25/20
                                                                 Doc #736 Trustee              89,566.00       6002-001                                             2,733,456.16
                                                                 Professional Fees
                                                                 5/24/20 - 7/25/20
                                                                 Doc #736 Trustee                  469.00      6002-002                                             2,733,456.16
                                                                 Professional Exps
                                                                 5/24/20 - 7/25/20
08/31/20                  Bank and Technology Services Fee    Bank and Technology Services Fee                 8080-000                              550.00         2,732,906.16

                                                                              ACCOUNT TOTALS                                  7,429,769.01        343,093.90       $2,732,906.16

                 TOTAL - ACCOUNT                     3866
                            Balance Forward           3,061,066.68
                          1          Deposits            14,933.38         4          Checks                  1,168.52
                          0 Interest Postings                 0.00         6 Adjustments  Out               341,925.38
                                                                           0    Transfers Out                     0.00
                                     Subtotal        $3,076,000.06
                                                                                         Total         $343,093.90
                          0   Adjustments In                  0.00
                          0      Transfers In                 0.00
                                           Total     $3,076,000.06




  {} Asset reference(s)
                                               Case 6:19-bk-00511-KSJ              Doc 756       Filed 10/21/20       Page 21 of 62


                                                                          Ledger Report                                                                              Page: 3

Case Number:          6:19-00511-KSJ                                                               Trustee:           Alex D Moglia - Chapter 11 (330222)
Case Name:            IPS Worldwide, LLC                                                           Bank Name:         Mechanics Bank
                                                                                                   Account:                  3866 - Checking Account
Taxpayer ID #:        XX-XXXXXXX                                                                   Blanket Bond:      $0.00 (per case limit)
Period:               08/01/20 - 08/31/20                                                          Separate Bond:     N/A
Trans.    {Ref #} /                                                                                        Ledger        Receipts        Disbursements         Checking
 Date     Check #             Paid To / Received From                Description of Transaction             Code            $                  $            Account Balance


                                                          Receipts             Disbursements             Account            Reserve       Account Bal.
                 TOTAL - ALL ACCOUNTS                   over Case Life         over Case Life            Balances           Balances     Less Reserves
                 Checking #          3866                       7,429,769.01        4,696,862.85       2,732,906.16      82,932,677.84     -80,199,771.68

                                                            $7,429,769.01          $4,696,862.85      $2,732,906.16       $568,032.04      $2,164,874.12



                 TOTAL - CASE
                           Balance Forward       3,061,066.68
                         1          Deposits        14,933.38            4          Checks              1,168.52
                         0 Interest Postings             0.00            6 Adjustments Out            341,925.38
                                                                         0    Transfers Out                 0.00
                                   Subtotal     $3,076,000.06
                             Adjustments In                                              Total       $343,093.90
                         0                               0.00
                         0      Transfers In             0.00
                                       Total    $3,076,000.06              Net Total Balance        $2,732,906.16




 {} Asset reference(s)
              Case 6:19-bk-00511-KSJ   Doc 756    Filed 10/21/20   Page 22 of 62


                                                                                       5020383866
                                                                                   Period Covered:
                                                                       July 01, 2020 - July 31, 2020
                                                                                        Page 1 of 11


Alex D. Moglia                              Case Number                            6:19-00511-KSJ
1325 Remington Rd. Suite H                  Case Name                        IPS WORLDWIDE. LLC
Schaumburg IL 60173                         Trustee Number                             0000330222
                                            Trustee Name                             Alex D. Moglia

                                                                                        Questions
                                                                                    (800) 634-7734
                                                                      banking.services@stretto.com
                                                                                 www.stretto.com




CONSOLIDATED BALANCE SUMMARY

                                                          Ending Balance         Ending Balance
 Account                                    Number
                                                             Prior Period            This Period
Checking Account
 TRUSTEE CHECKING                                3866        $6,792,708.74          $3,491,560.32

 Total                                                       $6,792,708.74          $3,491,560.32
                 Case 6:19-bk-00511-KSJ          Doc 756        Filed 10/21/20          Page 23 of 62


                                                                                                            5020383866
                                                                                                        Period Covered:
                                                                                            July 01, 2020 - July 31, 2020
                                                                                                             Page 2 of 11


Alex D. Moglia                                            Case Number                                   6:19-00511-KSJ
1325 Remington Rd. Suite H                                Case Name                               IPS WORLDWIDE. LLC
Schaumburg IL 60173                                       Trustee Number                                    0000330222
                                                          Trustee Name                                    Alex D. Moglia

                                                                                                             Questions
                                                                                                         (800) 634-7734
                                                                                           banking.services@stretto.com
                                                                                                      www.stretto.com




TRUSTEE CHECKING                                                                         Account Number:              3866

Enclosures                                           32       Beginning Balance                             $6,792,708.74
Avg Collected Balance                     $3,650,981.00          + Total Additions                              $3,787.99
                                                                 - Total Subtractions                       $3,304,936.41
                                                              Ending Balance                                $3,491,560.32


                                                                                 * Indicates a Skip in Check Number(s)
Checks                                                                                "E" Indicates an Electronic Check

 Check #         Date    Amount      Check #          Date        Amount        Check #          Date     Amount
         116     07-03    4,276.52            136 *   07-10       4,313.64               151     07-17       562.29
         118 *   07-01       81.51            138 *   07-22       9,754.11               152     07-20     3,081.87
         119     07-01      119.91            140 *   07-14       4,267.65               153     07-03        95.19
         122 *   07-10    4,167.92            141     07-08     258,640.50               154     07-17     5,829.74
         125 *   07-03    2,826.38            142     07-08       4,598.59               155     07-15       144.14
         126     07-06      141.60            143     07-08          19.69               157 *   07-09     2,364.10
         127     07-03      337.97            144     07-08       1,416.20               159 *   07-09        38.72
         128     07-24   37,084.10            145     07-08         665.16               160     07-13       995.00
         131 *   07-23   30,580.99            146     07-20      35,053.23               161     07-14       105.31
         132     07-23    2,789.08            148 *   07-23       3,708.10               163 *   07-20        23.68
         134 *   07-10   14,738.42            150 *   07-01   2,868,776.05

Debits

Date     Description                                                                                       Subtractions
07-10    DEBIT MEMO WIRE AMENDMENT FEE- WELLS FARGO                                                                 40.00
07-20    WIRE TRANSFER-OUT FELSBERG ADVOGADOS 20200720MMQFMPEN00 0035                                            2,749.05
07-31    BANK & TECH FEE                                                                                           550.00

Credits

Date     Description                                                                                          Additions
07-01    WIRE TRANSFER-IN IPS WORLDWIDE LLC 20200701B6B7HU4R01 6210                                              3,787.99

Daily Balances

Date                         Amount Date                               Amount Date                              Amount
06-30                    6,792,708.74 07-01                         3,927,519.26 07-03                       3,919,983.20
            Case 6:19-bk-00511-KSJ         Doc 756   Filed 10/21/20      Page 24 of 62


                                                                                             5020383866
                                                                          Account Number              3866
                                                                                         Period Covered:
                                                                             July 01, 2020 - July 31, 2020
                                                                                              Page 3 of 11



Daily Balances (Continued)

Date                   Amount Date                        Amount Date                            Amount
07-06               3,919,841.60   07-14               3,623,470.70   07-22                   3,566,272.59
07-08               3,654,501.46   07-15               3,623,326.56   07-23                   3,529,194.42
07-09               3,652,098.64   07-17               3,616,934.53   07-24                   3,492,110.32
07-10               3,628,838.66   07-20               3,576,026.70   07-31                   3,491,560.32
07-13               3,627,843.66
           Case 6:19-bk-00511-KSJ   Doc 756       Filed 10/21/20   Page 25 of 62


                                                                                      5020383866
                                                                   Account Number              3866
                                                                                  Period Covered:
                                                                      July 01, 2020 - July 31, 2020
                                                                                       Page 4 of 11




07/03/20          #116              $4,276.52   07/03/20            #116                 $4,276.52




07/01/20          #118                $81.51    07/01/20            #118                    $81.51




07/01/20          #119               $119.91    07/01/20            #119                   $119.91




07/10/20          #122              $4,167.92   07/10/20            #122                 $4,167.92
           Case 6:19-bk-00511-KSJ     Doc 756      Filed 10/21/20   Page 26 of 62


                                                                                       5020383866
                                                                    Account Number              3866
                                                                                   Period Covered:
                                                                       July 01, 2020 - July 31, 2020
                                                                                        Page 5 of 11




07/03/20          #125               $2,826.38   07/03/20            #125                 $2,826.38




07/06/20          #126                $141.60    07/06/20            #126                   $141.60




07/03/20          #127                $337.97    07/03/20            #127                   $337.97




07/24/20          #128              $37,084.10   07/24/20            #128                $37,084.10
           Case 6:19-bk-00511-KSJ     Doc 756      Filed 10/21/20   Page 27 of 62


                                                                                       5020383866
                                                                    Account Number              3866
                                                                                   Period Covered:
                                                                       July 01, 2020 - July 31, 2020
                                                                                        Page 6 of 11




07/23/20          #131              $30,580.99   07/23/20            #131                $30,580.99




07/23/20          #132               $2,789.08   07/23/20            #132                 $2,789.08




07/10/20          #134              $14,738.42   07/10/20            #134                $14,738.42




07/10/20          #136               $4,313.64   07/10/20            #136                 $4,313.64
           Case 6:19-bk-00511-KSJ   Doc 756       Filed 10/21/20   Page 28 of 62


                                                                                      5020383866
                                                                   Account Number              3866
                                                                                  Period Covered:
                                                                      July 01, 2020 - July 31, 2020
                                                                                       Page 7 of 11




07/22/20          #138              $9,754.11   07/22/20            #138                 $9,754.11




07/14/20          #140              $4,267.65   07/14/20            #140                 $4,267.65




07/08/20          #141          $258,640.50     07/08/20            #141               $258,640.50




07/08/20          #142              $4,598.59   07/08/20            #142                 $4,598.59
           Case 6:19-bk-00511-KSJ     Doc 756      Filed 10/21/20   Page 29 of 62


                                                                                       5020383866
                                                                    Account Number              3866
                                                                                   Period Covered:
                                                                       July 01, 2020 - July 31, 2020
                                                                                        Page 8 of 11




07/08/20          #143                 $19.69    07/08/20            #143                    $19.69




07/08/20          #144               $1,416.20   07/08/20            #144                 $1,416.20




07/08/20          #145                $665.16    07/08/20            #145                   $665.16




07/20/20          #146              $35,053.23   07/20/20            #146                $35,053.23
           Case 6:19-bk-00511-KSJ   Doc 756       Filed 10/21/20   Page 30 of 62


                                                                                      5020383866
                                                                   Account Number              3866
                                                                                  Period Covered:
                                                                      July 01, 2020 - July 31, 2020
                                                                                       Page 9 of 11




07/23/20          #148              $3,708.10   07/23/20            #148                 $3,708.10




07/01/20          #150         $2,868,776.05    07/01/20            #150             $2,868,776.05




07/17/20          #151               $562.29    07/17/20            #151                   $562.29




07/20/20          #152              $3,081.87   07/20/20            #152                 $3,081.87
           Case 6:19-bk-00511-KSJ   Doc 756       Filed 10/21/20   Page 31 of 62


                                                                                      5020383866
                                                                   Account Number              3866
                                                                                  Period Covered:
                                                                      July 01, 2020 - July 31, 2020
                                                                                     Page 10 of 11




07/03/20          #153                $95.19    07/03/20            #153                    $95.19




07/17/20          #154              $5,829.74   07/17/20            #154                 $5,829.74




07/15/20          #155               $144.14    07/15/20            #155                   $144.14




07/09/20          #157              $2,364.10   07/09/20            #157                 $2,364.10
           Case 6:19-bk-00511-KSJ   Doc 756     Filed 10/21/20   Page 32 of 62


                                                                                    5020383866
                                                                 Account Number              3866
                                                                                Period Covered:
                                                                    July 01, 2020 - July 31, 2020
                                                                                   Page 11 of 11




07/09/20          #159               $38.72   07/09/20            #159                    $38.72




07/13/20          #160              $995.00   07/13/20            #160                   $995.00




07/14/20          #161              $105.31   07/14/20            #161                   $105.31




07/20/20          #163               $23.68   07/20/20            #163                    $23.68
              Case 6:19-bk-00511-KSJ   Doc 756    Filed 10/21/20   Page 33 of 62


                                                                                       5020383866
                                                                                  Period Covered:
                                                          September 01, 2020 - September 30, 2020
                                                                                       Page 1 of 4


Alex D. Moglia                              Case Number                            6:19-00511-KSJ
1325 Remington Rd. Suite H                  Case Name                        IPS WORLDWIDE. LLC
Schaumburg IL 60173                         Trustee Number                             0000330222
                                            Trustee Name                             Alex D. Moglia

                                                                                        Questions
                                                                                    (800) 634-7734
                                                                      banking.services@stretto.com
                                                                                 www.stretto.com




CONSOLIDATED BALANCE SUMMARY

                                                          Ending Balance         Ending Balance
 Account                                    Number
                                                             Prior Period            This Period
Checking Account
 TRUSTEE CHECKING                                3866        $2,896,494.63          $2,856,546.03

 Total                                                       $2,896,494.63          $2,856,546.03
               Case 6:19-bk-00511-KSJ          Doc 756       Filed 10/21/20          Page 34 of 62


                                                                                                        5020383866
                                                                                                  Period Covered:
                                                                          September 01, 2020 - September 30, 2020
                                                                                                       Page 2 of 4


Alex D. Moglia                                           Case Number                               6:19-00511-KSJ
1325 Remington Rd. Suite H                               Case Name                           IPS WORLDWIDE. LLC
Schaumburg IL 60173                                      Trustee Number                                0000330222
                                                         Trustee Name                                Alex D. Moglia

                                                                                                         Questions
                                                                                                     (800) 634-7734
                                                                                       banking.services@stretto.com
                                                                                                  www.stretto.com




TRUSTEE CHECKING                                                                      Account Number:            3866

Enclosures                                           6     Beginning Balance                            $2,896,494.63
Avg Collected Balance                    $2,864,933.00        + Total Additions                            $37,500.00
                                                              - Total Subtractions                         $77,448.60
                                                           Ending Balance                               $2,856,546.03


                                                                              * Indicates a Skip in Check Number(s)
Checks                                                                             "E" Indicates an Electronic Check

 Check #       Date     Amount      Check #        Date        Amount        Check #        Date     Amount
         156   09-08     8,367.23            168 * 09-04           6.99               170   09-09       995.00
         158 * 09-08    30,504.00            169   09-08         148.58               171   09-14    36,836.80

Debits

Date     Description                                                                                  Subtractions
09-18    DEBIT MEMO INTL WIRE MESSAGE FEE                                                                      40.00
09-30    BANK & TECH FEE                                                                                      550.00

Credits

Date     Description                                                                                      Additions
09-15    WIRE TRANSFER-IN RESOURCE LOGISTICS 20200915E3QP021C00 2115                                       37,500.00

Daily Balances

Date                         Amount Date                            Amount Date                             Amount
08-31                   2,896,494.63 09-09                       2,856,472.83 09-18                      2,857,096.03
09-04                   2,896,487.64 09-14                       2,819,636.03 09-30                      2,856,546.03
09-08                   2,857,467.83 09-15                       2,857,136.03
           Case 6:19-bk-00511-KSJ     Doc 756      Filed 10/21/20   Page 35 of 62


                                                                                        5020383866
                                                                    Account Number             3866
                                                                                    Period Covered:
                                                            September 01, 2020 - September 30, 2020
                                                                                         Page 3 of 4




09/08/20          #156               $8,367.23   09/08/20            #156                  $8,367.23




09/08/20          #158              $30,504.00   09/08/20            #158                 $30,504.00




09/04/20          #168                   $6.99   09/04/20            #168                      $6.99




09/08/20          #169                $148.58    09/08/20            #169                   $148.58
           Case 6:19-bk-00511-KSJ     Doc 756      Filed 10/21/20   Page 36 of 62


                                                                                        5020383866
                                                                    Account Number             3866
                                                                                    Period Covered:
                                                            September 01, 2020 - September 30, 2020
                                                                                         Page 4 of 4




09/09/20          #170                $995.00    09/09/20            #170                   $995.00




09/14/20          #171              $36,836.80   09/14/20            #171                 $36,836.80
                                                   Case 6:19-bk-00511-KSJ              Doc 756        Filed 10/21/20         Page 37 of 62


                                                                               Ledger Report                                                                               Page: 1

Case Number:           6:19-00511-KSJ                                                                     Trustee:           Alex D Moglia - Chapter 11 (330222)
Case Name:             IPS Worldwide, LLC                                                                 Bank Name:         Mechanics Bank
                                                                                                          Account:                  3866 - Checking Account
Taxpayer ID #:         XX-XXXXXXX                                                                         Blanket Bond:      $0.00 (per case limit)
Period:                09/01/20 - 09/30/20                                                                Separate Bond:     N/A
 Trans.    {Ref #} /                                                                                               Ledger       Receipts        Disbursements        Checking
  Date     Check #              Paid To / Received From                   Description of Transaction                Code           $                  $           Account Balance
09/01/20      170         E-Hounds, Inc.                         PS Computer Imaging and archived email           7003-300                              995.00         2,731,911.16
                                                                 access services 8/1/20 - 8/31/20
09/08/20      129         Colgate-Palmolive Company              1st Dividend paid 5.58% on $660,376.43;          2500-001                           -36,836.80        2,768,747.96
                                                                 Claim# 15; Filed: $660,376.43; Reference:
                                                                 Stopped: check issued on 06/23/20
09/08/20      171         Colgate-Palmolive Company              1st Dividend paid 5.58% on $660,376.43;          2500-001                            36,836.80        2,731,911.16
                                                                 Claim# 15; Filed: $660,376.43; Reference:
09/15/20      {63}        Steve Huntley                          Doc #740 - Initial 1/2 payment of settlement     4009-000         37,500.00                           2,769,411.16
                                                                 amount bal due 9/25/20
09/21/20                  Wire Amendment Fee (Wire Ref           Wire Amendment Fee (Wire Ref #30)                7003-200                               40.00         2,769,371.16
                          #30)
09/24/20      172         FedEx                                  FedEx bill Invce #7-124-49400 Acct               7003-300                               14.15         2,769,357.01
                                                                 #1566-3211-2
09/29/20      173         Phenix Investigations, Inc.            Invce# 22428 - Asset searches on ExFreight       7003-300                             5,790.00        2,763,567.01
                                                                 Zeta, LLC & ExFreight of FL, LLC
09/30/20                  Bank and Technology Services Fee       Bank and Technology Services Fee                 8080-000                              550.00         2,763,017.01

                                                                                  ACCOUNT TOTALS                                 7,467,269.01         44,225.95       $2,763,017.01

                 TOTAL - ACCOUNT                        3866
                            Balance Forward              2,732,906.16
                          0          Deposits                    0.00          4          Checks                 6,799.15
                          0 Interest Postings                    0.00          2 Adjustments Out                   590.00
                                                                               0    Transfers Out                    0.00
                                      Subtotal          $2,732,906.16
                                                                                              Total             $7,389.15
                          1    Adjustments In              37,500.00
                          0       Transfers In                  0.00
                                           Total        $2,770,406.16




  {} Asset reference(s)
                                               Case 6:19-bk-00511-KSJ              Doc 756       Filed 10/21/20       Page 38 of 62


                                                                          Ledger Report                                                                              Page: 2

Case Number:          6:19-00511-KSJ                                                               Trustee:           Alex D Moglia - Chapter 11 (330222)
Case Name:            IPS Worldwide, LLC                                                           Bank Name:         Mechanics Bank
                                                                                                   Account:                  3866 - Checking Account
Taxpayer ID #:        XX-XXXXXXX                                                                   Blanket Bond:      $0.00 (per case limit)
Period:               09/01/20 - 09/30/20                                                          Separate Bond:     N/A
Trans.    {Ref #} /                                                                                        Ledger        Receipts        Disbursements         Checking
 Date     Check #             Paid To / Received From                Description of Transaction             Code            $                  $            Account Balance


                                                          Receipts             Disbursements             Account            Reserve       Account Bal.
                 TOTAL - ALL ACCOUNTS                   over Case Life         over Case Life            Balances           Balances     Less Reserves
                 Checking #                                     7,467,269.01        4,704,252.00       2,763,017.01      87,476,934.16     -84,713,917.15

                                                            $7,467,269.01          $4,704,252.00      $2,763,017.01       $568,032.04      $2,194,984.97



                 TOTAL - CASE
                           Balance Forward       2,732,906.16
                         0          Deposits             0.00            4          Checks               6,799.15
                         0 Interest Postings             0.00            2 Adjustments Out                 590.00
                                                                         0    Transfers Out                  0.00
                                   Subtotal     $2,732,906.16
                             Adjustments In                                              Total         $7,389.15
                         1                          37,500.00
                         0      Transfers In             0.00
                                       Total    $2,770,406.16              Net Total Balance        $2,763,017.01




 {} Asset reference(s)
                       Case 6:19-bk-00511-KSJ
                                 Regions Bank                   Doc 756           Filed 10/21/20                 Page 39 of 62
                                     Ormond Beach Ocean Shore Blvd
                                     1400 Ocean Shore Blvd.
                                     Ormond Beach, FL 32176




               IPS WORLDWIDE LLC
               265 CLYDE MORRIS BLVD
               ORMOND BEACH FL 32174-8136

                                                                                                             ACCOUNT #                 1563
                                                                                                                                         092
                                                                                                                         Cycle            26
                                                                                                                    Enclosures              0
                                                                                                                         Page          1 of 2

                                              ADVANTAGE BUSINESS CHECKING
                                                  August 1, 2020 through August 31, 2020



                                                                    SUMMARY
Beginning Balance                               $58,926.11                  Minimum Daily Balance                                $58,926
Deposits & Credits                               $5,705.79      +           Average Monthly Statement Balance                    $61,502
Withdrawals                                          $0.00      -
Fees                                                 $0.00      -
Automatic Transfers                                  $0.00      +
Checks                                               $0.00      -
Ending Balance                                  $64,631.90



                                                         DEPOSITS & CREDITS
       08/18      Exfreight 0166 Ips Worldw Ips Worldwide Ips Worldwide                                                          5,705.79


                                                    DAILY BALANCE SUMMARY
       Date                    Balance
       08/18                  64,631.90



                                    You may request account disclosures containing
                                     terms, fees, and rate information (if applicable)
                                   for your account by contacting any Regions office.




                                  For all your banking needs, please call 1-800-REGIONS (734-4667)
                              or visit us on the Internet at www.regions.com. (TTY/TDD 1-800-374-5791)
                                                  Thank You For Banking With Regions!
                                          2020 Regions Bank Member FDIC. All loans subject to credit approval.
                              Case 6:19-bk-00511-KSJ                     Doc 756          Filed 10/21/20            Page 40 of 62                    Page 2 of 2




          Easy Steps to Balance Your Account                                                          4a List any checks, payments, transfers or other
                                                                                                         withdrawals from your account that are not on
                                                                               Checking                  this statement.
                                                                               Account
                                                                                                             Check
              1.       Write here the amount shown on                      $                                  No.                            Amount
                       statement for ENDING BALANCE
                                                                                                                              $
                                                                                                                              $
              2.       Enter any deposits which have not been              $
                       credited on this statement.                         +                                                  $
                                                                                                                              $

              3.       Total lines 1 & 2                                   $                                                  $
                                                                           =                                                  $
                                                                                                                              $
              4.       Enter total from 4a                                 $                                                  $
                       (column on right side of page)                      -                                                  $
                                                                                                                              $
              5.       Subtract line 4 from line 3.                        $                                                  $
                       This should be your checkbook balance.              =
                                                                                                                              $
                                                                                                                              $
                                                                                                                              $
                                                                                                       Total Enter in
                                                                                                       Line 4 at Left


The law requires you to use "reasonable care and promptness" in examining your bank statement and any checks sent with it and to report to the Bank an
unauthorized signature (i.e., a forgery), any alteration of a check, or any unauthorized endorsement. You must report any forged signatures, alterations or forged
endorsements to the Bank within the time periods specified under the Deposit Agreement. If you do not do this, the Bank will not be liable to you for the losses or
claims arising from the forged signatures, forged endorsements or alterations. Please see the Deposit Agreement for further explanation of your responsibilities
with regard to your statement and checks. A copy of our current Deposit Agreement may be requested at any of our branch locations.

                                                           Summary of Our Error Resolution Procedures
                                                   In Case of Errors or Questions About Your Electronic Transfers
                                                              Telephone us toll-free at 1-800-734-4667
                                                                            or write us at
                                                            Regions Electronic Funds Transfer Services
                                                                         Post Office Box 413
                                                                    Birmingham, Alabama 35201

Please contact Regions as soon as you can, if you think your statement is wrong or if you need more information about a transfer listed on your statement. We
must hear from you no later than sixty (60) days after we sent the FIRST statement on which the problem or error appeared.
      (1) Tell us your name and account number.
      (2) Describe the error or the transfer you are unsure about and explain as clearly as you can why you believe it is an error or why you need more information.
      (3) Tell us the dollar amount of the suspected error.
If you tell us verbally, we may require that you send us your complaint or question in writing within ten (10) business days.

We will determine whether an error occurred within ten (10) business days after we hear from you and will correct any error promptly. If we need more time,
however, we may take up to forty-five (45) days to investigate your complaint or question (ninety (90) days for POS transactions or for transfers initiated outside of
the United States). If we decide to do this, we will credit your account within ten (10) business days for the amount you think is in error. If, after the investigation,
we determine that no bank error occurred, we will debit your account to the extent previously credited. If we ask you to put your complaint in writing and we do not
receive it within ten (10) business days, we may not credit your account.

New Accounts- If an alleged error occurred within thirty (30) days after your first deposit to your account was made, we may have up to ninety (90) days to
investigate your complaint, provided we credit your account within twenty (20) business days for the amount you think is in error. If we decide there was no error,
we will send you a written explanation within three (3) business days after we finish our investigation. You may ask for copies of the documents that we used in our
investigation.

FOR QUESTIONS CONCERNING THIS STATEMENT OR FOR VERIFICATION OF A PREAUTHORIZED DEPOSIT, PLEASE CALL 1-800-REGIONS
(734-4667) OR VISIT YOUR NEAREST REGIONS LOCATION.

ADJ - Adjustment              RI - Return Item                 CR - Credit                           SC - Service Charge                  OD - Overdrawn
EB - Electronic Banking       NSF - Nonsufficient Funds        APY - Annual Percentage Yield         FWT - Federal Withholding Tax        *Break in Number Sequence
                       Case 6:19-bk-00511-KSJ
                                 Regions Bank                   Doc 756           Filed 10/21/20                 Page 41 of 62
                                     Ormond Beach Ocean Shore Blvd
                                     1400 Ocean Shore Blvd.
                                     Ormond Beach, FL 32176




               IPS WORLDWIDE LLC
               265 CLYDE MORRIS BLVD
               ORMOND BEACH FL 32174-8136

                                                                                                             ACCOUNT #                 1563
                                                                                                                                         092
                                                                                                                         Cycle            26
                                                                                                                    Enclosures              0
                                                                                                                         Page          1 of 2

                                              ADVANTAGE BUSINESS CHECKING
                                                      July 1, 2020 through July 31, 2020



                                                                    SUMMARY
Beginning Balance                               $53,220.32                  Minimum Daily Balance                                $53,220
Deposits & Credits                               $5,705.79      +           Average Monthly Statement Balance                    $56,165
Withdrawals                                          $0.00      -
Fees                                                 $0.00      -
Automatic Transfers                                  $0.00      +
Checks                                               $0.00      -
Ending Balance                                  $58,926.11



                                                         DEPOSITS & CREDITS
       07/16      Exfreight 0166 Ips Worldw Ips Worldwide Ips Worldwide                                                          5,705.79


                                                    DAILY BALANCE SUMMARY
       Date                    Balance
       07/16                  58,926.11



                                    You may request account disclosures containing
                                     terms, fees, and rate information (if applicable)
                                   for your account by contacting any Regions office.




                                  For all your banking needs, please call 1-800-REGIONS (734-4667)
                              or visit us on the Internet at www.regions.com. (TTY/TDD 1-800-374-5791)
                                                  Thank You For Banking With Regions!
                                          2020 Regions Bank Member FDIC. All loans subject to credit approval.
                              Case 6:19-bk-00511-KSJ                     Doc 756          Filed 10/21/20            Page 42 of 62                    Page 2 of 2




          Easy Steps to Balance Your Account                                                          4a List any checks, payments, transfers or other
                                                                                                         withdrawals from your account that are not on
                                                                               Checking                  this statement.
                                                                               Account
                                                                                                             Check
              1.       Write here the amount shown on                      $                                  No.                            Amount
                       statement for ENDING BALANCE
                                                                                                                              $
                                                                                                                              $
              2.       Enter any deposits which have not been              $
                       credited on this statement.                         +                                                  $
                                                                                                                              $

              3.       Total lines 1 & 2                                   $                                                  $
                                                                           =                                                  $
                                                                                                                              $
              4.       Enter total from 4a                                 $                                                  $
                       (column on right side of page)                      -                                                  $
                                                                                                                              $
              5.       Subtract line 4 from line 3.                        $                                                  $
                       This should be your checkbook balance.              =
                                                                                                                              $
                                                                                                                              $
                                                                                                                              $
                                                                                                       Total Enter in
                                                                                                       Line 4 at Left


The law requires you to use "reasonable care and promptness" in examining your bank statement and any checks sent with it and to report to the Bank an
unauthorized signature (i.e., a forgery), any alteration of a check, or any unauthorized endorsement. You must report any forged signatures, alterations or forged
endorsements to the Bank within the time periods specified under the Deposit Agreement. If you do not do this, the Bank will not be liable to you for the losses or
claims arising from the forged signatures, forged endorsements or alterations. Please see the Deposit Agreement for further explanation of your responsibilities
with regard to your statement and checks. A copy of our current Deposit Agreement may be requested at any of our branch locations.

                                                           Summary of Our Error Resolution Procedures
                                                   In Case of Errors or Questions About Your Electronic Transfers
                                                              Telephone us toll-free at 1-800-734-4667
                                                                            or write us at
                                                            Regions Electronic Funds Transfer Services
                                                                         Post Office Box 413
                                                                    Birmingham, Alabama 35201

Please contact Regions as soon as you can, if you think your statement is wrong or if you need more information about a transfer listed on your statement. We
must hear from you no later than sixty (60) days after we sent the FIRST statement on which the problem or error appeared.
      (1) Tell us your name and account number.
      (2) Describe the error or the transfer you are unsure about and explain as clearly as you can why you believe it is an error or why you need more information.
      (3) Tell us the dollar amount of the suspected error.
If you tell us verbally, we may require that you send us your complaint or question in writing within ten (10) business days.

We will determine whether an error occurred within ten (10) business days after we hear from you and will correct any error promptly. If we need more time,
however, we may take up to forty-five (45) days to investigate your complaint or question (ninety (90) days for POS transactions or for transfers initiated outside of
the United States). If we decide to do this, we will credit your account within ten (10) business days for the amount you think is in error. If, after the investigation,
we determine that no bank error occurred, we will debit your account to the extent previously credited. If we ask you to put your complaint in writing and we do not
receive it within ten (10) business days, we may not credit your account.

New Accounts- If an alleged error occurred within thirty (30) days after your first deposit to your account was made, we may have up to ninety (90) days to
investigate your complaint, provided we credit your account within twenty (20) business days for the amount you think is in error. If we decide there was no error,
we will send you a written explanation within three (3) business days after we finish our investigation. You may ask for copies of the documents that we used in our
investigation.

FOR QUESTIONS CONCERNING THIS STATEMENT OR FOR VERIFICATION OF A PREAUTHORIZED DEPOSIT, PLEASE CALL 1-800-REGIONS
(734-4667) OR VISIT YOUR NEAREST REGIONS LOCATION.

ADJ - Adjustment              RI - Return Item                 CR - Credit                           SC - Service Charge                  OD - Overdrawn
EB - Electronic Banking       NSF - Nonsufficient Funds        APY - Annual Percentage Yield         FWT - Federal Withholding Tax        *Break in Number Sequence
                       Case 6:19-bk-00511-KSJ
                                 Regions Bank                   Doc 756           Filed 10/21/20                 Page 43 of 62
                                     Ormond By The Sea
                                     1400 Ocean Shore Blvd
                                     Ormond Beach, FL 32176




               IPS WORLDWIDE LLC
               265 CLYDE MORRIS BLVD
               ORMOND BEACH FL 32174-8136

                                                                                                             ACCOUNT #                 1563
                                                                                                                                         092
                                                                                                                         Cycle            26
                                                                                                                    Enclosures              0
                                                                                                                         Page          1 of 2

                                              ADVANTAGE BUSINESS CHECKING
                                             September 1, 2020 through September 30, 2020



                                                                    SUMMARY
Beginning Balance                               $64,631.90                  Minimum Daily Balance                                $64,631
Deposits & Credits                               $5,705.79      +           Average Monthly Statement Balance                    $67,484
Withdrawals                                          $0.00      -
Fees                                                 $0.00      -
Automatic Transfers                                  $0.00      +
Checks                                               $0.00      -
Ending Balance                                  $70,337.69



                                                         DEPOSITS & CREDITS
       09/16      Exfreight 0166 Ips Worldw Ips Worldwide Ips Worldwide                                                          5,705.79


                                                    DAILY BALANCE SUMMARY
       Date                    Balance
       09/16                  70,337.69



                                     CO
                                     COVID  RELIEF CHANGE: EXCESSIVE WITH-
                                                                        ITH-
                                  DRAWAL/ITEM
                                  DRAWA    TEM FEES ON SAVINGS/MONEY MARKET
                                    WILL BE REFUNDED AT CUSTOMER REQUEST
                                                                    RE UEST
                                    ONLY BEGINNING
                                           EGINNING WITH ACTIVITY APPEARING
                                                                  APPE RING
                                   ON YO
                                      YOUR JANUARY 2021 STATEMENT. CDC EARLY
                                  WITHDRAWAL
                                  WITHD   WAL PENALTIES WILL ONLY BE WAIVED
                                    AT CU
                                       CUSTOMER
                                          TOMER REQUEST BEGINNING 1- 1-2-2021.
                                                                        -2021.
                                    ALL WAIVERS/REFUNDS
                                           IVERS/REFUNDS ARE AT THE BBANK'S
                                                                         NK'S
                                    DISCRETION.
                                    DISC   TION. FOR MORE ON REGIONS' COVID
                                                                         OVID
                                   RESPONSE,
                                   RESPO  SE, VISIT REGIONS.COM/CORONAVIRUS.
                                                    REGIONS.COM/CORON VIRUS.




                                  For all your banking needs, please call 1-800-REGIONS (734-4667)
                              or visit us on the Internet at www.regions.com. (TTY/TDD 1-800-374-5791)
                                                  Thank You For Banking With Regions!
                                          2020 Regions Bank Member FDIC. All loans subject to credit approval.
                              Case 6:19-bk-00511-KSJ                     Doc 756          Filed 10/21/20            Page 44 of 62                    Page 2 of 2




          Easy Steps to Balance Your Account                                                          4a List any checks, payments, transfers or other
                                                                                                         withdrawals from your account that are not on
                                                                               Checking                  this statement.
                                                                               Account
                                                                                                             Check
              1.       Write here the amount shown on                      $                                  No.                            Amount
                       statement for ENDING BALANCE
                                                                                                                              $
                                                                                                                              $
              2.       Enter any deposits which have not been              $
                       credited on this statement.                         +                                                  $
                                                                                                                              $

              3.       Total lines 1 & 2                                   $                                                  $
                                                                           =                                                  $
                                                                                                                              $
              4.       Enter total from 4a                                 $                                                  $
                       (column on right side of page)                      -                                                  $
                                                                                                                              $
              5.       Subtract line 4 from line 3.                        $                                                  $
                       This should be your checkbook balance.              =
                                                                                                                              $
                                                                                                                              $
                                                                                                                              $
                                                                                                       Total Enter in
                                                                                                       Line 4 at Left


The law requires you to use "reasonable care and promptness" in examining your bank statement and any checks sent with it and to report to the Bank an
unauthorized signature (i.e., a forgery), any alteration of a check, or any unauthorized endorsement. You must report any forged signatures, alterations or forged
endorsements to the Bank within the time periods specified under the Deposit Agreement. If you do not do this, the Bank will not be liable to you for the losses or
claims arising from the forged signatures, forged endorsements or alterations. Please see the Deposit Agreement for further explanation of your responsibilities
with regard to your statement and checks. A copy of our current Deposit Agreement may be requested at any of our branch locations.

                                                           Summary of Our Error Resolution Procedures
                                                   In Case of Errors or Questions About Your Electronic Transfers
                                                              Telephone us toll-free at 1-800-734-4667
                                                                            or write us at
                                                            Regions Electronic Funds Transfer Services
                                                                         Post Office Box 413
                                                                    Birmingham, Alabama 35201

Please contact Regions as soon as you can, if you think your statement is wrong or if you need more information about a transfer listed on your statement. We
must hear from you no later than sixty (60) days after we sent the FIRST statement on which the problem or error appeared.
      (1) Tell us your name and account number.
      (2) Describe the error or the transfer you are unsure about and explain as clearly as you can why you believe it is an error or why you need more information.
      (3) Tell us the dollar amount of the suspected error.
If you tell us verbally, we may require that you send us your complaint or question in writing within ten (10) business days.

We will determine whether an error occurred within ten (10) business days after we hear from you and will correct any error promptly. If we need more time,
however, we may take up to forty-five (45) days to investigate your complaint or question (ninety (90) days for POS transactions or for transfers initiated outside of
the United States). If we decide to do this, we will credit your account within ten (10) business days for the amount you think is in error. If, after the investigation,
we determine that no bank error occurred, we will debit your account to the extent previously credited. If we ask you to put your complaint in writing and we do not
receive it within ten (10) business days, we may not credit your account.

New Accounts- If an alleged error occurred within thirty (30) days after your first deposit to your account was made, we may have up to ninety (90) days to
investigate your complaint, provided we credit your account within twenty (20) business days for the amount you think is in error. If we decide there was no error,
we will send you a written explanation within three (3) business days after we finish our investigation. You may ask for copies of the documents that we used in our
investigation.

FOR QUESTIONS CONCERNING THIS STATEMENT OR FOR VERIFICATION OF A PREAUTHORIZED DEPOSIT, PLEASE CALL 1-800-REGIONS
(734-4667) OR VISIT YOUR NEAREST REGIONS LOCATION.

ADJ - Adjustment              RI - Return Item                 CR - Credit                           SC - Service Charge                  OD - Overdrawn
EB - Electronic Banking       NSF - Nonsufficient Funds        APY - Annual Percentage Yield         FWT - Federal Withholding Tax        *Break in Number Sequence
                           Case 6:19-bk-00511-KSJ                      Doc 756           Filed 10/21/20          Page 45 of 62

Wells Fargo Business Choice Checking
August 31, 2020       ■    Page 1 of 5




                                                                                                     Questions?
IPS WORLDWIDE LLC                                                                                    Available by phone 24 hours a day, 7 days a week:
                                                                                                     Telecommunications Relay Services calls accepted
ALEJANDRO D MOGLIA, CH11 TRUSTEE
CASE #19-00511 (MFL)                                                                                  1-800-CALL-WELLS               (1-800-225-5935)

265 CLYDE MORRIS BLVD STE 100                                                                         TTY: 1-800-877-4833
ORMOND BEACH FL 32174-8137                                                                            En español: 1-877-337-7454



                                                                                                     Online: wellsfargo.com/biz

                                                                                                     Write: Wells Fargo Bank, N.A. (287)
                                                                                                             P.O. Box 6995
                                                                                                             Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                       Account options
 Visit wellsfargoworks.com to explore videos, articles, infographics, interactive                    A check mark in the box indicates you have these convenient
                                                                                                     services with your account(s). Go to wellsfargo.com/biz or
 tools, and other resources on the topics of business growth, credit, cash flow
                                                                                                     call the number above if you have questions or if you would
 management, business planning, technology, marketing, and more.
                                                                                                     like to add new services.

                                                                                                     Business Online Banking                            ✓
                                                                                                     Online Statements                                  ✓
                                                                                                     Business Bill Pay                                  ✓
                                                                                                     Business Spending Report                           ✓
                                                                                                     Overdraft Protection




        IMPORTANT ACCOUNT INFORMATION

We're making important changes to the terms and conditions of several of our accounts. If these changes affect you, a detailed
message is included below your transaction detail for each impacted account.



Statement period activity summary                                                                    Account number:             3168
        Beginning balance on 8/1                                                $20,500.01           IPS WORLDWIDE LLC
                                                                                                     ALEJANDRO D MOGLIA, CH11 TRUSTEE
        Deposits/Credits                                                             140.36
                                                                                                     CASE #19-00511 (MFL)
        Withdrawals/Debits                                                          - 210.44
                                                                                                     Florida account terms and conditions apply
        Ending balance on 8/31                                                 $20,429.93
                                                                                                     For Direct Deposit use
                                                                                                     Routing Number (RTN): 063107513
        Average ledger balance this period                                      $20,337.41
                                                                                                     For Wire Transfers use
                                                                                                     Routing Number (RTN): 121000248




     (287)
     Sheet Seq = 0242580
                           Case 6:19-bk-00511-KSJ                        Doc 756           Filed 10/21/20               Page 46 of 62
August 31, 2020        ■   Page 2 of 5




Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo branch.




Transaction history

                            Check                                                                                     Deposits/        Withdrawals/           Ending daily
       Date                Number Description                                                                           Credits               Debits              balance
       8/3                        Recurring Payment authorized on 08/01 Intuit *Quickbooks                                                   182.49             20,317.52
                                  833-830-9255 CA S580214531119345 Card 6734
       8/10                       Direct Pay Monthly Base                                                                                        10.00          20,307.52
       8/27                       Purchase authorized on 08/26 Right Networks 603-324-0400 NH                                                    17.95          20,289.57
                                  S460239327546310 Card 6734
       8/28                       Arris Technology Nacha08272 200828 xxxxx6547 Ips Worldwide                            140.36                                  20,429.93
                                  LLC
       Ending balance on 8/31                                                                                                                                   20,429.93
       Totals                                                                                                         $140.36              $210.44

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the disclosures applicable to your account or talk to a banker. Go to wellsfargo.com/feefaq for a
link to these documents, and answers to common monthly service fee questions.


       Fee period 08/01/2020 - 08/31/2020                                                   Standard monthly service fee $14.00                    You paid $0.00

       How to avoid the monthly service fee                                                                    Minimum required                    This fee period


                                                                                                                                                                      3
       Have any ONE of the following account requirements


                                                                                                                                                                      3
         · Average ledger balance                                                                                        $7,500.00                       $20,337.00   ✔



                                                                                                                                                                      3
         · A qualifying transaction from a linked Wells Fargo Merchant Services account                                          1                                0
         · Total number of posted debit card purchases or posted debit card payments of                                         10                                2

                                                                                                                                                                      3
           bills in any combination

                                                                                                                                                                      3
         - Enrollment in a linked Direct Pay service through Wells Fargo Business Online                                         1                                1   ✔

         · Combined balance in linked accounts, which may include                                                       $10,000.00                                    ✔

           - Average ledger balance in business checking, savings, and Time Accounts (Cds)
           - Most recent statement balance in eligible Wells Fargo business credit cards and
              lines of credit, and combined average daily balance from the previous month in
              eligible Wells Fargo business and commercial loans and lines of credit
           - For complete details on how you can avoid the monthly service fee based on
              your combined balances please refer to page 10 of the Business Account Fee
              and Information Schedule at www.wellsfargo.com/biz/fee-information
       WX/WX




Account transaction fees summary
                                                                                             Units           Excess        Service charge per                 Total service
       Service charge description                                   Units used           included             units           excess units ($)                  charge ($)
       Cash Deposited ($)                                                    0              7,500                 0                   0.0030                          0.00
       Transactions                                                          1                200                 0                      0.50                         0.00
       Total service charges                                                                                                                                          $0.00
                            Case 6:19-bk-00511-KSJ                   Doc 756           Filed 10/21/20             Page 47 of 62
August 31, 2020       ■     Page 3 of 5




IMPORTANT ACCOUNT INFORMATION:

As a valuable customer, your monthly service fee for this Business Choice Checking account will be waived beginning
November 9, 2020 for twelve consecutive fee periods.      If you have converted or choose to convert this Business Choice Checking
account to another checking account type at any time, this waiver will not be applied to that account. The terms of that new account,
including the applicable monthly service fee and options to avoid the fee, will immediately apply.

Thank you for being a valuable customer. If you have any questions about this change, please contact your local banker or call the
number listed on your statement. Please note the Business Account Fee and Information Schedule and the Deposit Account
Agreement, as amended, continue to apply.




IMPORTANT ACCOUNT INFORMATION:

Your Wells Fargo Business Choice Checking account is changing.

Effective with the fee period beginning after October 8, 2020,              the current options to avoid the $14 monthly service fee, as
displayed in the monthly service fee summary section of this statement above, will no longer be available. Once these changes are
effective, the monthly service fee can be avoided with ONE of the following new options each fee period:

- Maintain a $500 minimum daily balance
- Maintain a $1,000 average ledger balance

If you do not meet one of the options above, the monthly service fee will be charged for fee periods ending on or after November 9,
2020.

In addition, effective with the fee period beginning after October 8, 2020,               other features of your account will change:

- Your account will continue to include 200 Transactions at no charge each fee period. The fee for Transactions over 200 each fee
period remains at $0.50 each.
- The definition of Transactions is changing to include all checks deposited and all withdrawals or debits posted to your account,
including paper and electronic, except debit card purchases and debit card payments.

Fee Period: The fee period is the period used to calculate monthly fees. Your statement includes a monthly service fee summary with
                                                                                                                     ®
the dates of the fee period. The monthly service fee summary is also available through Wells Fargo Business Online or Wells Fargo
       ®
Mobile .

What remains the same:
- You can continue to use your debit card.
- The Business Fee and Information Schedule and Deposit Account Agreement, as amended, continue to apply.

If you have questions about these changes, please contact your local banker or call the number listed on this statement.

Thank you for banking with Wells Fargo. We appreciate your business.




        IMPORTANT ACCOUNT INFORMATION

Effective 05/22/2020, the Night Depository Agreement was amended to include: "Deposits placed into the night depository are
considered received by us when the bag is removed from the night depository and is available to us for processing. We will credit the
deposit to your account no later than the next business day."




     Sheet Seq = 0242581
     Sheet 00002 of 00003
                          Case 6:19-bk-00511-KSJ                      Doc 756           Filed 10/21/20       Page 48 of 62
August 31, 2020       ■   Page 4 of 5




No action is required on your part and there is no impact to the current night depository deposit process.
                                    Case 6:19-bk-00511-KSJ                            Doc 756      Filed 10/21/20               Page 49 of 62
August 31, 2020                 ■    Page 5 of 5




General statement policies for Wells Fargo Bank

■  Notice: Wells Fargo Bank, N.A. may furnish information about accounts                        You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                           and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the                   information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft                    an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                               Number                    Items Outstanding                       Amount

1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.
3. Use the chart to the right to list any deposits, transfers to your account,
   outstanding checks, ATM withdrawals, ATM payments or any other
   withdrawals (including any from previous months) which are listed in
   your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.

ADD
B. Any deposits listed in your                                                 $
   register or transfers into                                                  $
   your account which are not                                                  $
   shown on your statement.                                                  + $

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

CALCULATE THE SUBTOTAL
  (Add Parts A and B)

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above . . . . . . . . . . . . . - $

CALCULATE THE ENDING BALANCE
  (Part A + Part B - Part C)
  This amount should be the same
  as the current balance shown in
  your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .


                                                                                                                                                Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801




        Sheet Seq = 0242582
        Sheet 00003 of 00003
                            Case 6:19-bk-00511-KSJ                      Doc 756            Filed 10/21/20              Page 50 of 62

Wells Fargo Business Choice Checking
July 31, 2020      ■   Page 1 of 4




                                                                                                           Questions?
IPS WORLDWIDE LLC                                                                                          Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
ALEJANDRO D MOGLIA, CH11 TRUSTEE
CASE #19-00511 (MFL)                                                                                         1-800-CALL-WELLS               (1-800-225-5935)

265 CLYDE MORRIS BLVD STE 100                                                                                TTY: 1-800-877-4833
ORMOND BEACH FL 32174-8137                                                                                   En español: 1-877-337-7454



                                                                                                           Online: wellsfargo.com/biz

                                                                                                           Write: Wells Fargo Bank, N.A. (287)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                             Account options
 Visit wellsfargoworks.com to explore videos, articles, infographics, interactive                          A check mark in the box indicates you have these convenient
                                                                                                           services with your account(s). Go to wellsfargo.com/biz or
 tools, and other resources on the topics of business growth, credit, cash flow
                                                                                                           call the number above if you have questions or if you would
 management, business planning, technology, marketing, and more.
                                                                                                           like to add new services.

                                                                                                           Business Online Banking                              ✓
                                                                                                           Online Statements                                    ✓
                                                                                                           Business Bill Pay                                    ✓
                                                                                                           Business Spending Report                             ✓
                                                                                                           Overdraft Protection




Statement period activity summary                                                                          Account number:             3168
         Beginning balance on 7/1                                                 $20,598.10               IPS WORLDWIDE LLC
                                                                                                           ALEJANDRO D MOGLIA, CH11 TRUSTEE
         Deposits/Credits                                                             112.35
                                                                                                           CASE #19-00511 (MFL)
         Withdrawals/Debits                                                         - 210.44
                                                                                                           Florida account terms and conditions apply
         Ending balance on 7/31                                                  $20,500.01
                                                                                                           For Direct Deposit use
                                                                                                           Routing Number (RTN): 063107513
         Average ledger balance this period                                       $20,492.09
                                                                                                           For Wire Transfers use
                                                                                                           Routing Number (RTN): 121000248


Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo branch.




      (287)
      Sheet Seq = 0241220
                        Case 6:19-bk-00511-KSJ                        Doc 756           Filed 10/21/20              Page 51 of 62
July 31, 2020     ■   Page 2 of 4




Transaction history

                         Check                                                                                    Deposits/       Withdrawals/            Ending daily
       Date             Number Description                                                                          Credits              Debits               balance
       7/1                     Arris Technology Nacha07012 200701 xxxxx5708 Ips Worldwide                            26.90                                  20,625.00
                               LLC
       7/2                     Recurring Payment authorized on 07/01 Intuit *Quickbooks                                                  182.49             20,442.51
                               833-830-9255 CA S380183520650974 Card 6734
       7/6                     Arris Technology Nacha07062 200706 xxxxx5778 Ips Worldwide                            12.96                                  20,455.47
                               LLC
       7/8                     Direct Pay Monthly Base                                                                                       10.00          20,445.47
       7/10                    Arris Technology Nacha07092 200710 xxxxx5842 Ips Worldwide                            37.14                                  20,482.61
                               LLC
       7/17                    Arris Technology Nacha07162 200717 xxxxx5924 Ips Worldwide                            35.35                                  20,517.96
                               LLC
       7/27                    Purchase authorized on 07/26 Right Networks 603-324-0400 NH                                                   17.95          20,500.01
                               S380208328102356 Card 6734
       Ending balance on 7/31                                                                                                                              20,500.01
       Totals                                                                                                     $112.35              $210.44

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.com/feefaq for a link to these documents, and answers
to common monthly service fee questions.


       Fee period 07/01/2020 - 07/31/2020                                                Standard monthly service fee $14.00                   You paid $0.00

       How to avoid the monthly service fee                                                                Minimum required                    This fee period

                                                                                                                                                                  3
       Have any ONE of the following account requirements


                                                                                                                                                                  3
         · Average ledger balance                                                                                    $7,500.00                       $20,492.00   ✔



                                                                                                                                                                  3
         · A qualifying transaction from a linked Wells Fargo Merchant Services account                                      1                                0
         · Total number of posted debit card purchases or posted debit card payments of                                     10                                2

                                                                                                                                                                  3
           bills in any combination

                                                                                                                                                                  3
         - Enrollment in a linked Direct Pay service through Wells Fargo Business Online                                     1                                1   ✔

         · Combined balances in linked accounts, which may include                                                  $10,000.00                                    ✔

           - Average ledger balances in business checking, savings, and time accounts
           - Most recent statement balance in eligible Wells Fargo business credit cards and
              lines of credit, and combined average daily balances from the previous month
              in eligible Wells Fargo business and commercial loans and lines of credit
           - For complete details on how you can avoid the monthly service fee based on
              your combined balances please refer to page 10 of the Business Account Fee
              and Information Schedule at www.wellsfargo.com/biz/fee-information
       WX/WX




Account transaction fees summary
                                                                                         Units           Excess        Service charge per                 Total service
       Service charge description                                 Units used         included             units           excess units ($)                  charge ($)
       Cash Deposited ($)                                                  0            7,500                 0                   0.0030                          0.00
       Transactions                                                        4              200                 0                      0.50                         0.00
       Total service charges                                                                                                                                      $0.00
                            Case 6:19-bk-00511-KSJ                    Doc 756           Filed 10/21/20           Page 52 of 62
July 31, 2020     ■   Page 3 of 4




        IMPORTANT ACCOUNT INFORMATION

Effective 05/22/2020, the Night Depository Agreement was amended to include: "Deposits placed into the night depository are
considered received by us when the bag is removed from the night depository and is available to us for processing. We will credit the
deposit to your account no later than the next business day."

No action is required on your part and there is no impact to the current night depository deposit process.




     Sheet Seq = 0241221
     Sheet 00002 of 00002
                                    Case 6:19-bk-00511-KSJ                            Doc 756      Filed 10/21/20               Page 53 of 62
July 31, 2020             ■   Page 4 of 4




General statement policies for Wells Fargo Bank

■  Notice: Wells Fargo Bank, N.A. may furnish information about accounts                        You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                           and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the                   information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft                    an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                               Number                    Items Outstanding                       Amount

1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.
3. Use the chart to the right to list any deposits, transfers to your account,
   outstanding checks, ATM withdrawals, ATM payments or any other
   withdrawals (including any from previous months) which are listed in
   your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.

ADD
B. Any deposits listed in your                                                 $
   register or transfers into                                                  $
   your account which are not                                                  $
   shown on your statement.                                                  + $

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

CALCULATE THE SUBTOTAL
  (Add Parts A and B)

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above . . . . . . . . . . . . . - $

CALCULATE THE ENDING BALANCE
  (Part A + Part B - Part C)
  This amount should be the same
  as the current balance shown in
  your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .


                                                                                                                                                Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801
                           Case 6:19-bk-00511-KSJ                      Doc 756             Filed 10/21/20        Page 54 of 62

Wells Fargo Business Choice Checking
September 30, 2020          ■   Page 1 of 5




                                                                                                     Questions?
IPS WORLDWIDE LLC                                                                                    Available by phone 24 hours a day, 7 days a week:
                                                                                                     Telecommunications Relay Services calls accepted
ALEJANDRO D MOGLIA, CH11 TRUSTEE
CASE #19-00511 (MFL)                                                                                  1-800-CALL-WELLS               (1-800-225-5935)

265 CLYDE MORRIS BLVD STE 100                                                                         TTY: 1-800-877-4833
ORMOND BEACH FL 32174-8137                                                                            En español: 1-877-337-7454



                                                                                                     Online: wellsfargo.com/biz

                                                                                                     Write: Wells Fargo Bank, N.A. (287)
                                                                                                             P.O. Box 6995
                                                                                                             Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                       Account options
 Visit wellsfargoworks.com to explore videos, articles, infographics, interactive                    A check mark in the box indicates you have these convenient
                                                                                                     services with your account(s). Go to wellsfargo.com/biz or
 tools, and other resources on the topics of business growth, credit, cash flow
                                                                                                     call the number above if you have questions or if you would
 management, business planning, technology, marketing, and more.
                                                                                                     like to add new services.

                                                                                                     Business Online Banking                            ✓
                                                                                                     Online Statements                                  ✓
                                                                                                     Business Bill Pay                                  ✓
                                                                                                     Business Spending Report                           ✓
                                                                                                     Overdraft Protection




        IMPORTANT ACCOUNT INFORMATION

We're making important changes to the terms and conditions of several of our accounts. If these changes affect you, a detailed
message is included below your transaction detail for each impacted account.



Statement period activity summary                                                                    Account number:             3168
        Beginning balance on 9/1                                                $20,429.93           IPS WORLDWIDE LLC
                                                                                                     ALEJANDRO D MOGLIA, CH11 TRUSTEE
        Deposits/Credits                                                               293.30
                                                                                                     CASE #19-00511 (MFL)
        Withdrawals/Debits                                                          - 7,860.44
                                                                                                     Florida account terms and conditions apply
        Ending balance on 9/30                                                 $12,862.79
                                                                                                     For Direct Deposit use
                                                                                                     Routing Number (RTN): 063107513
        Average ledger balance this period                                      $15,281.90
                                                                                                     For Wire Transfers use
                                                                                                     Routing Number (RTN): 121000248




     (287)
     Sheet Seq = 0305594
                         Case 6:19-bk-00511-KSJ                          Doc 756           Filed 10/21/20               Page 55 of 62
September 30, 2020          ■   Page 2 of 5




Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo branch.




Transaction history

                          Check                                                                                      Deposits/         Withdrawals/         Ending daily
       Date              Number Description                                                                            Credits                Debits            balance
       9/2                      Recurring Payment authorized on 09/01 Intuit *Quickbooks                                                     182.49           20,247.44
                                833-830-9255 CA S580245530620761 Card 6734
       9/4                      Arris Technology Nacha09032 200904 xxxxx6604 Ips Worldwide                               44.53                                  20,291.97
                                LLC
       9/9                      Direct Pay Monthly Base                                                                                        10.00            20,281.97
       9/11                     Arris Technology Nacha09102 200911 xxxxx6687 Ips Worldwide                               45.85
                                LLC
       9/11                     Purchase authorized on 09/09 Ship Smart Inc Http://Servic CA                                               7,650.00             12,677.82
                                S380253730253994 Card 6734
       9/18                     Arris Technology Nacha09172 200918 xxxxx6800 Ips Worldwide                             112.66                                   12,790.48
                                LLC
       9/25                     Arris Technology Nacha09242 200925 xxxxx6946 Ips Worldwide                               90.26                                  12,880.74
                                LLC
       9/28                     Purchase authorized on 09/26 Right Networks 603-324-0400 NH                                                    17.95            12,862.79
                                S380270327592928 Card 6734
       Ending balance on 9/30                                                                                                                                   12,862.79
       Totals                                                                                                        $293.30             $7,860.44

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the disclosures applicable to your account or talk to a banker. Go to wellsfargo.com/feefaq for a
link to these documents, and answers to common monthly service fee questions.


       Fee period 09/01/2020 - 09/30/2020                                                   Standard monthly service fee $14.00                   You paid $0.00

       How to avoid the monthly service fee                                                                    Minimum required                   This fee period

                                                                                                                                                                      3
       Have any ONE of the following account requirements


                                                                                                                                                                      3
         · Average ledger balance                                                                                        $7,500.00                     $15,282.00     ✔



                                                                                                                                                                      3
         · A qualifying transaction from a linked Wells Fargo Merchant Services account                                          1                              0
         · Total number of posted debit card purchases or posted debit card payments of                                         10                              3

                                                                                                                                                                      3
           bills in any combination

                                                                                                                                                                      3
         - Enrollment in a linked Direct Pay service through Wells Fargo Business Online                                        1                                1    ✔

         · Combined balance in linked accounts, which may include                                                      $10,000.00                                     ✔

           - Average ledger balance in business checking, savings, and Time Accounts (Cds)
           - Most recent statement balance in eligible Wells Fargo business credit cards and
              lines of credit, and combined average daily balance from the previous month in
              eligible Wells Fargo business and commercial loans and lines of credit
           - For complete details on how you can avoid the monthly service fee based on
              your combined balances please refer to page 10 of the Business Account Fee
              and Information Schedule at www.wellsfargo.com/biz/fee-information
       WX/WX
                            Case 6:19-bk-00511-KSJ                   Doc 756           Filed 10/21/20             Page 56 of 62
September 30, 2020           ■   Page 3 of 5




Account transaction fees summary
                                                                                         Units          Excess        Service charge per    Total service
       Service charge description                                Units used          included            units           excess units ($)     charge ($)
       Cash Deposited ($)                                                 0             7,500                0                   0.0030             0.00
       Transactions                                                       4               200                0                      0.50            0.00
       Total service charges                                                                                                                      $0.00




IMPORTANT ACCOUNT INFORMATION:

As a valuable customer, your monthly service fee for this Business Choice Checking account will be waived beginning
November 9, 2020 for twelve consecutive fee periods.      If you have converted or choose to convert this Business Choice Checking
account to another checking account type at any time, this waiver will not be applied to that account. The terms of that new account,
including the applicable monthly service fee and options to avoid the fee, will immediately apply.

Thank you for being a valuable customer. If you have any questions about this change, please contact your local banker or call the
number listed on your statement. Please note the Business Account Fee and Information Schedule and the Deposit Account
Agreement, as amended, continue to apply.




IMPORTANT ACCOUNT INFORMATION:

Your Wells Fargo Business Choice Checking account is changing.

Effective with the fee period beginning after October 8, 2020,              the current options to avoid the $14 monthly service fee, as
displayed in the monthly service fee summary section of this statement above, will no longer be available. Once these changes are
effective, the monthly service fee can be avoided with ONE of the following new options each fee period:

- Maintain a $500 minimum daily balance
- Maintain a $1,000 average ledger balance

If you do not meet one of the options above, the monthly service fee will be charged for fee periods ending on or after November 9,
2020.

In addition, effective with the fee period beginning after October 8, 2020,                other features of your account will change:

- Your account will continue to include 200 Transactions at no charge each fee period. The fee for Transactions over 200 each fee
period remains at $0.50 each.
- The definition of Transactions is changing to include all checks deposited and all withdrawals or debits posted to your account,
including paper and electronic, except debit card purchases and debit card payments.

Fee Period: The fee period is the period used to calculate monthly fees. Your statement includes a monthly service fee summary with
                                                                                                                     ®
the dates of the fee period. The monthly service fee summary is also available through Wells Fargo Business Online or Wells Fargo
       ®
Mobile .

What remains the same:
- You can continue to use your debit card.
- The Business Fee and Information Schedule and Deposit Account Agreement, as amended, continue to apply.

If you have questions about these changes, please contact your local banker or call the number listed on this statement.




     Sheet Seq = 0305595
     Sheet 00002 of 00003
                        Case 6:19-bk-00511-KSJ                        Doc 756           Filed 10/21/20             Page 57 of 62
September 30, 2020         ■   Page 4 of 5




Thank you for banking with Wells Fargo. We appreciate your business.




        IMPORTANT ACCOUNT INFORMATION

Effective June 1, 2020, the Deposit Account Agreement has been updated.

In the section of the Deposit Account Agreement titled "Available balance, posting order, and overdrafts," the second bullet of the
paragraph titled "Then, we sort your transactions into categories before we process them" under the subsection titled "How do we
process (post) transactions to your account?" is deleted and replaced with the following: "Then, we process withdrawals/payments we
have previously authorized and cannot return unpaid, such as debit card purchases, ATM withdrawals, account transfers, Online Bill Pay
transactions, and teller-cashed checks. If we receive more than one of these transactions for payment from your account, we will
generally sort and pay them based on the date and time you conducted the transactions. For a debit card transaction, if a merchant
does not seek authorization from the Bank at the time of the transaction or you conducted the transaction more than 10 business days
before we receive it for payment, we will use the date the transaction is received for payment from your account. For some
transactions, such as Online Bill Pay transactions or teller-cashed checks, the time may be assigned by our systems and may vary from
the time it was conducted. Multiple transactions that have the same time will be sorted and paid from lowest to highest dollar
amount."

For questions, please call the number listed on your statement.



IMPORTANT ACCOUNT INFORMATION

Regulation D and Wells Fargo withdrawal and transfer restrictions on all savings accounts have been discontinued.

The Federal Reserve Board recently removed Regulation D's six transaction limit on certain withdrawals and transfers from savings
accounts, and allowed banks to suspend enforcement of that limit at each bank's discretion. Your Deposit Account Agreement states
that both Regulation D and Wells Fargo limit certain types of withdrawals and transfers from a savings account to a combined total of
six per monthly fee period. This message is to advise you that these limits were removed in May 2020. We have also discontinued
charging the related excess activity fees, and have ceased account conversions and account closures related to the six withdrawal or
transfer limit.

While it will take a period of time to update our disclosures and other materials, the changes described above apply to your account
immediately and allow you to make withdrawals and transfers, including online and mobile, from your savings account without regard
to the previous limit of six transactions. If you have any questions about your account, please call the phone number at the top of your
statement or visit your Wells Fargo branch.
                                    Case 6:19-bk-00511-KSJ                            Doc 756      Filed 10/21/20               Page 58 of 62
September 30, 2020                      ■   Page 5 of 5




General statement policies for Wells Fargo Bank

■  Notice: Wells Fargo Bank, N.A. may furnish information about accounts                        You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                           and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the                   information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft                    an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                               Number                    Items Outstanding                       Amount

1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.
3. Use the chart to the right to list any deposits, transfers to your account,
   outstanding checks, ATM withdrawals, ATM payments or any other
   withdrawals (including any from previous months) which are listed in
   your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.

ADD
B. Any deposits listed in your                                                 $
   register or transfers into                                                  $
   your account which are not                                                  $
   shown on your statement.                                                  + $

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

CALCULATE THE SUBTOTAL
  (Add Parts A and B)

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above . . . . . . . . . . . . . - $

CALCULATE THE ENDING BALANCE
  (Part A + Part B - Part C)
  This amount should be the same
  as the current balance shown in
  your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .


                                                                                                                                                Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801




        Sheet Seq = 0305596
        Sheet 00003 of 00003
                     Case 6:19-bk-00511-KSJ        Doc 756    Filed 10/21/20 Page 59 of 62
                                                                         ESTADO DE CUENTA
                                                                       COMERCIAL
                                                                       CIERRE MENSUAL
                                                                       IPS WORLDWIDE LLC



   Código SWIFT: BOFAMXMX                                              CUENTA:               2021
   Sucursal: BANK OF AMERICA MEXICO      9459C                         CLABE #:
                                                                       SB

   IPS WORLDWIDE LLC                                                   Moneda:                              MXN
   265 CLYDE MORRIS BLVD                                               Fecha Inicio:                01/JUL/2020
   ORMOND BEACH
   32174 FLORIDA                                                       Fecha Corte:                 08/JUL/2020


                                                                       Hoja Número:                           1


Fecha   Op                    Descripción/Referencia                     Retiro        Depósito     Saldo


             SALDO INICIAL DEL PERÍODO                                                                 87,692.04

01JUL20 PYT CLOSING ACC          IPS WORLDWIDE LLC                        87,692.04                         0.00
            PMT/REF: 9459AQS18300901 OC: USD/3,787.99
            TRANSFER OF ALL FUNDS AND CLOSING B ANK ACCOUNT
            EXCHANGE RATE:    23.15001887
             SALDO FINAL DEL PERÍODO                                                                        0.00
                 Case 6:19-bk-00511-KSJ           Doc 756   Filed 10/21/20 Page 60 of 62
                                                                       ESTADO DE CUENTA
                                                                    COMERCIAL
                                                                    CIERRE MENSUAL
                                                                    IPS WORLDWIDE LLC



Código SWIFT: BOFAMXMX                                               CUENTA:            2021
Sucursal: BANK OF AMERICA MEXICO    9459C                            CLABE #:
                                                                     SB

IPS WORLDWIDE LLC                                                    Moneda:                          MXN
265 CLYDE MORRIS BLVD                                                Fecha Inicio:             01/JUL/2020
ORMOND BEACH
32174 FLORIDA                                                        Fecha Corte:              08/JUL/2020


                                                                     Hoja Número:                        2



                        RESUMEN DE COMISIONES                             MONTO
                        Cobro de Comisiones Mensuales                      0.00
                        RESUMEN DEL PERIODO                               MONTO
                        Saldo Inicial del Período                     87,692.04
                        Total Depósitos                                    0.00
                        Total Retiros                                 87,692.04
                        Saldo Final del Período                            0.00
                        Saldo Promedio Mensual                             0.00
                        Tasa Mensual Aplicada                       0.000000000%
                        Saldo Promedio Mensual Requerido                   0.00
                     Case 6:19-bk-00511-KSJ        Doc 756    Filed 10/21/20 Page 61 of 62
                                                                         ESTADO DE CUENTA
                                                                       COMERCIAL
                                                                       A SOLICITUD
                                                                       IPS WORLDWIDE LLC



   Código SWIFT: BOFAMXMX                                              CUENTA:               2021
   Sucursal: BANK OF AMERICA MEXICO      9459C                         CLABE #:
                                                                       SB

   IPS WORLDWIDE LLC                                                   Moneda:                              MXN
   265 CLYDE MORRIS BLVD                                               Fecha Inicio:                01/JUL/2020
   ORMOND BEACH
   32174 FLORIDA                                                       Fecha Corte:                 08/JUL/2020


                                                                       Hoja Número:                           1


Fecha   Op                    Descripción/Referencia                     Retiro        Depósito     Saldo


             SALDO INICIAL DEL PERÍODO                                                                 87,692.04

01JUL20 PYT CLOSING ACC          IPS WORLDWIDE LLC                        87,692.04                         0.00
            PMT/REF: 9459AQS18300901 OC: USD/3,787.99
            TRANSFER OF ALL FUNDS AND CLOSING B ANK ACCOUNT
            EXCHANGE RATE:    23.15001887
             SALDO FINAL DEL PERÍODO                                                                        0.00
                 Case 6:19-bk-00511-KSJ           Doc 756   Filed 10/21/20 Page 62 of 62
                                                                       ESTADO DE CUENTA
                                                                    COMERCIAL
                                                                    A SOLICITUD
                                                                    IPS WORLDWIDE LLC



Código SWIFT: BOFAMXMX                                               CUENTA:            2021
Sucursal: BANK OF AMERICA MEXICO    9459C                            CLABE #:
                                                                     SB

IPS WORLDWIDE LLC                                                    Moneda:                          MXN
265 CLYDE MORRIS BLVD                                                Fecha Inicio:             01/JUL/2020
ORMOND BEACH
32174 FLORIDA                                                        Fecha Corte:              08/JUL/2020


                                                                     Hoja Número:                        2



                        RESUMEN DE COMISIONES                             MONTO
                        Cobro de Comisiones Mensuales                      0.00
                        RESUMEN DEL PERIODO                               MONTO
                        Saldo Inicial del Período                     87,692.04
                        Total Depósitos                                    0.00
                        Total Retiros                                 87,692.04
                        Saldo Final del Período                            0.00
                        Saldo Promedio Mensual                             0.00
                        Tasa Mensual Aplicada                       0.000000000%
                        Saldo Promedio Mensual Requerido                   0.00
